Exhibit 10.73
SEVERANCE AGREEMENT
          SEVERANCE AGREEMENT dated the 29th day of June 2009, by and between
SMITH & WESSON HOLDING CORPORATION, a Nevada corporation (“Employer”), and
Kenneth W. Chandler (“Employee”).
          WHEREAS, Employee is an executive officer and a valued employee of
Employer.
          WHEREAS, Employer and Employee desire to agree to the results of any
termination of Employee’s employment by Employer other than for cause.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants set forth in this Agreement, the parties hereto agree as follows:
          1. Result of Termination Other than for Cause. In the event that
Employer terminates Employee’s employment with Employer other than for cause,
(a) Employer shall pay Employee’s base salary for a period of 12 months
following such termination, (b) Employer shall pay to Employee, at the same time
as bonuses are paid to Employer’s other executives, a portion of the bonus
earned by Employee for the period commencing on the first day of the fiscal year
for which the bonus is calculated and ending on the date of termination; and
(c) all unvested stock-based compensation held by Employee shall vest as of the
date of termination. As used herein, “cause” shall mean any termination of
Employee’s employment by Employer as a result of (i) Employee engaging in an act
or acts involving a crime, moral turpitude, fraud, or dishonesty, (ii) Employee
taking any action that may be injurious to the business or reputation of
Employer; or (iii) Employee willfully violating in a material respect Employer’s
Corporate Governance Guidelines, Code of Conduct, or any applicable Code of
Ethics, including, without limitation, the provisions thereof relating to
conflicts of interest or related party transactions. The amounts payable under
(a) above shall be paid on Employer’s regular payroll schedule commencing on the
first such payment date coincident with or following Employee’s “separation from
service” from Employer within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and shall be treated as a series
of separate payments under Treasury Regulations Section 1.409A-2(b)(2)(iii). The
amounts payable under (b) above shall be made by March 15 of the year following
the year to which the bonus applies and would otherwise be earned.
          2. Competition and Confidential Information.
               (a) Interests to be Protected. The parties acknowledge that
Employee performs essential services for Employer, its employees, and its
stockholders during the term of Employee’s employment with Employer. Employee is
exposed to, has access to, and works with, a considerable amount of Confidential
Information (as defined below). The parties also expressly recognize and
acknowledge that the personnel of Employer have been trained by, and are
valuable to, Employer and that Employer will incur substantial recruiting and
training expenses if Employer must hire new personnel or retrain existing
personnel to fill vacancies. The parties expressly recognize that it could
seriously impair the goodwill and diminish the value of Employer’s business
should Employee compete with Employer in any manner whatsoever.

 



--------------------------------------------------------------------------------



 



The parties acknowledge that this covenant has an extended duration; however,
they agree that this covenant is reasonable and it is necessary for the
protection of Employer, its stockholders, and employees. For these and other
reasons, and the fact that there are many other employment opportunities
available to Employee if his employment is terminated, the parties are in full
and complete agreement that the following restrictive covenants are fair and
reasonable and are entered into freely, voluntarily, and knowingly. Furthermore,
each party was given the opportunity to consult with independent legal counsel
before entering into this Agreement.
               (b) Non-Competition. For the period equal to 12 months after the
termination by Employer of Employee’s employment with Employer other than for
cause, Employee shall not (whether directly or indirectly, as owner, principal,
agent, stockholder, director, officer, manager, employee, partner, participant,
or in any other capacity) engage or become financially interested in any
competitive business conducted within the Restricted Territory (as defined
below). As used herein, the term “competitive business” shall mean any business
that sells or provides or attempts to sell or provide products or services the
same as or substantially similar to the products or services sold or provided by
Employer during Employee’s employment, and the term “Restricted Territory” shall
mean any state or other geographical in which Employer sells products or
provides services during Employee’s employment.
               (c) Non-Solicitation of Employees. For a period of 24 months
after the termination by Employer of Employee’s employment with Employer other
than for cause, Employee shall not directly or indirectly, for Employee, or on
behalf of, or in conjunction with, any other person, company, partnership,
corporation, or governmental entity, solicit for employment, seek to hire, or
hire any person or persons who is employed by or was employed by Employer within
12 months of the termination of Employee’s employment for the purpose of having
any such employee engage in services that are the same as or similar or related
to the services that such employee provided for Employer.
               (d) Confidential Information. Employee shall maintain in strict
secrecy all confidential or trade secret information relating to the business of
Employer (the “Confidential Information”) obtained by Employee in the course of
Employee’s employment, and Employee shall not, unless first authorized in
writing by Employer, disclose to, or use for Employee’s benefit or for the
benefit of, any person, firm, or entity at any time either during or subsequent
to the term of Employee’s employment, any Confidential Information, except as
required in the performance of Employee’s duties on behalf of Employer. For
purposes hereof, Confidential Information shall include without limitation any
materials, trade secrets, knowledge, or information with respect to management,
operational, or investment policies and practices of Employer; any business
methods or forms; any names or addresses of customers or data on customers or
suppliers; and any business policies or other information relating to or dealing
with the management, operational, or investment policies or practices of
Employer.
               (e) Return of Books, Records, Papers, and Equipment. Upon the
termination of Employee’s employment with Employer for any reason, Employee
shall deliver promptly to Employer all files, lists, books, records, manuals,
memoranda, drawings, and specifications; all cost, pricing, and other financial
data; all other written or printed materials and computers, cell phones, PDAs,
and other equipment that are the property of Employer (and any copies of them);
and all other materials that may contain Confidential Information relating to
the

2



--------------------------------------------------------------------------------



 



business of Employer, which Employee may then have in Employee’s possession,
whether prepared by Employee or not.
               (f) Disclosure of Information. Employee shall disclose promptly
to Employer, or its nominee, any and all ideas, designs, processes, and
improvements of any kind relating to the business of Employer, whether
patentable or not, conceived or made by Employee, either alone or jointly with
others, during working hours or otherwise, during the entire period of
Employee’s employment with Employer or within six months thereafter.
               (g) Assignment. Employee hereby assigns to Employer or its
nominee, the entire right, title, and interest in and to all inventions,
discoveries, and improvements, whether patentable or not, that Employee may
conceive or make during Employee’s employment with Employer, or within six
months thereafter, and which relate to the business of Employer.
               (h) Equitable Relief. In the event a violation of any of the
restrictions contained in this Section is established, Employer shall be
entitled to preliminary and permanent injunctive relief as well as damages and
an equitable accounting of all earnings, profits, and other benefits arising
from such violation, which right shall be cumulative and in addition to any
other rights or remedies to which Employer may be entitled. In the event of a
violation of any provision of subsection (b), (c), (f), or (g) of this Section,
the period for which those provisions would remain in effect shall be extended
for a period of time equal to that period beginning when such violation
commenced and ending when the activities constituting such violation shall have
been finally terminated in good faith.
               (i) Restrictions Separable. If the scope of any provision of this
Agreement (whether in this Section 4 or otherwise) is found by a Court to be too
broad to permit enforcement to its full extent, then such provision shall be
enforced to the maximum extent permitted by law. The parties agree that the
scope of any provision of this Agreement may be modified by a judge in any
proceeding to enforce this Agreement, so that such provision can be enforced to
the maximum extent permitted by law. Each and every restriction set forth in
this Section 4 is independent and severable from the others, and no such
restriction shall be rendered unenforceable by virtue of the fact that, for any
reason, any other or others of them may be unenforceable in whole or in part.
          3. Miscellaneous.
               (a) Notices. All notices, requests, demands, and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly given, made, and received (i) if
personally delivered, on the date of delivery, (ii) if by facsimile
transmission, upon receipt, (iii) if mailed, three days after deposit in the
United States mail, registered or certified, return receipt requested, postage
prepaid, and addressed as provided below, or (iv) if by a courier delivery
service providing overnight or “next-day” delivery, on the next business day
after deposit with such service addressed as follows:

3



--------------------------------------------------------------------------------



 



             
 
    (1 )   If to Employer:  
 
          2100 Roosevelt Avenue
Springfield, Massachusetts 01104
Attention: Chairman of the Board            
 
          with a copy given in the manner
prescribed above, to:            
 
          Greenberg Traurig, LLP
2375 East Camelback Road
Suite 700
Phoenix, Arizona 85016
Attention: Robert S. Kant, Esq.
Phone: (602) 445-8302
Facsimile: (602) 445-8100
E-Mail: KantR@gtlaw.com  
 
    (2 )   If to Employee:
 
          2100 Roosevelt Avenue
Springfield, Massachusetts 01104-1606
Phone: (413) 747-3389
Facsimile: (413) 739-8528
E-Mail: kchandler@smith-wesson.com

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 5 for the giving of notice.
               (b) “Specified Employee.” Notwithstanding any provision of this
Agreement to the contrary, if Employee is a “specified employee” as defined in
Section 409A of the code, Employee shall not be entitled to any payments or
benefits the right to which provides for a “deferral of compensation” within the
meaning of Section 409A, and whose payment or provision is triggered by
Employee’s termination of employment (whether such payments or benefits are
provided to Employee under this Agreement or under any other plan, program, or
arrangement of Employer), until the earlier of (i) the date which is the first
business day following the six-month anniversary of Employee’s “separation from
service” (within the meaning of Section 409A of the Code) for any reason other
than death or (ii) Employee’s date of death, and such payments or benefits that,
if not for the six-month delay described herein, would be due and payable prior
to such date shall be made or provided to Employee on such date. Employer shall
make the determination as to whether Employee is a “specified employee” in good
faith in accordance with its general procedures adopted in accordance with
Section 409A of the Code and, at the time of the Employee’s “separation of
service” will notify the Employee whether or not he is a “specified employee.”
               (c) Savings Clause. This Agreement is intended to satisfy the
requirements of Section 409A of the Code with respect to amounts subject
thereto, and shall be

4



--------------------------------------------------------------------------------



 



interpreted and construed consistent with such intent; provided that,
notwithstanding the other provisions of this subsection and the paragraph above
entitled, “Specified Employee” , with respect to any right to a payment or
benefit hereunder (or portion thereof) that does not otherwise provide for a
“deferral of compensation” within the meaning of Section 409A of the Code, it is
the intent of the parties that such payment or benefit will not so provide.
Furthermore, if either party notifies the other in writing that, based on the
advice of legal counsel, one or more of the provisions of this Agreement
contravenes any regulations or Treasury guidance promulgated under Section 409A
of the Code or causes any amounts to be subject to interest or penalties under
Section 409A of the Code, the parties shall promptly and reasonably consult with
each other (and with their legal counsel), and shall use their reasonable best
efforts, to reform the provisions hereof to (i) maintain to the maximum extent
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A of the Code or increasing the costs to Employer
of providing the applicable benefit or payment and (ii) to the extent
practicable, to avoid the imposition of any tax, interest or other penalties
under Section 409A of the Code upon Employee or Employer.
               (d) Reimbursements. Except as expressly provided otherwise
herein, no reimbursement payable to Employee pursuant to any provisions of this
Agreement or pursuant to any plan or arrangement of Employer shall be paid later
than the last day of the calendar year following the calendar year in which the
related expense was incurred, and no such reimbursement during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A.”
               (e) Indulgences; Waivers. Neither any failure nor any delay on
the part of either party to exercise any right, remedy, power, or privilege
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power, or privilege preclude any other or
further exercise of the same or of any other right, remedy, power, or privilege,
nor shall any waiver of any right, remedy, power, or privilege with respect to
any occurrence be construed as a waiver of such right, remedy, power, or
privilege with respect to any other occurrence. No waiver shall be binding
unless executed in writing by the party making the waiver.
               (f) Controlling Law. This Agreement and all questions relating to
its validity, interpretation, performance and enforcement, shall be governed by
and construed in accordance with the laws of the state of Massachusetts,
notwithstanding any Massachusetts or other conflict-of-interest provisions to
the contrary.
               (g) Binding Nature of Agreement. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors, and assigns, except that no party may
assign or transfer such party’s rights or obligations under this Agreement
without the prior written consent of the other party.
               (h) Execution in Counterpart. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof,

5



--------------------------------------------------------------------------------



 



individually or taken together, shall bear the signatures of the parties
reflected hereon as the signatories.
               (i) Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.
               (j) Entire Agreement. This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements and
understandings, inducements, and conditions, express or implied, oral or
written, except as herein contained. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. This Agreement may not be modified or amended other
than by an agreement in writing. The Employment Agreement dated as of
November 8, 2004 shall no longer be of any force or affect except as expressly
contemplated hereby.
               (h) No Participation in Severance Plans. Except as contemplated
by this Agreement, Employee acknowledges and agrees that the compensation and
other benefits set forth in this Agreement are and shall be in lieu of any
compensation or other benefits that may otherwise be payable to or on behalf of
Employee pursuant to the terms of any severance pay arrangement of Employer or
any affiliate thereof, or any other similar arrangement of Employer or any
affiliates thereof providing for benefits upon involuntary termination of
employment.
               (i) Paragraph Headings. The paragraph headings in this Agreement
are for convenience only; they form no part of this Agreement and shall not
affect its interpretation.
               (j) Gender. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine, or
neuter, as the context requires.
               (k) Number of Days. In computing the number of days for purposes
of this Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day that is not a Saturday, Sunday, or holiday.
          4. Successors and Assigns.
          This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the parties hereto; provided that because the
obligations of Employee hereunder involve the performance of personal services,
such obligations shall not be delegated by Employee. For purposes of this
Agreement successors and assigns shall include, but not be limited to, any
individual, corporation, trust, partnership, or other entity that acquires a
majority of the stock or assets of Employer by sale, merger, consolidation,
liquidation, or other form of transfer. Employer will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or assets of Employer to

6



--------------------------------------------------------------------------------



 



expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Employer would be required to perform it if no such
succession had taken place. Without limiting the foregoing, unless the context
otherwise requires, the term “Employer” includes all subsidiaries of Employer.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

            SMITH & WESSON HOLDING CORPORATION
      By:   /s/ Michael F. Golden         Michael F. Golden        President and
Chief Executive Officer              /s/ Kenneth W. Chandler       Kenneth W.
Chandler           

7